Lumpkin, Justice.
The facts are stated by the reporter.
We do not think Richmond was a “passenger"’ when he returned to the railroad station the last time on the day he claims to have been unlawfully assaulted and beaten by the company’s agent. He had no purpose of taking a train that day, having decided to resume his journey on the following morning. However, he undoubtedly had the right to go to the station for the purpose of looking after his baggage and arranging to have it checked, or safely stored until the next *502day. If lie went there to attend to this business, and conducted himself pro-perly, he was entitled to respectful treatment from the agent; and if the latter, under these circumstances, unlawfully assaulted and beat him, it was his right to hold the company responsible in damages. The law on this subject is too well settled to require the citation of authority. It may, in this connection, be proper to add, however, that even if Richmond went to the station for the lawful purpose of attending to the business above mentioned, it was nevertheless incumbent upon him to treat the agent with the same respect due him by the agent. Therefore if, instead of so doing, he without provocation used insulting oi* opprobrious language to the agent, which naturally enough resulted in a difficulty, the company should not be held responsible. In other words, if Richmond, by his own improper behavior, unfitted the agent for exercising the care and prudence which were essential to his performing in a proper manner his duty to the company and to the plaintiff, the latter should not complain. The case would then stand somewhat like that of Peavy v. Ga. R. R. & Banking Co., 81 Ga. 485, in which Judge Bleckley remarked that “the plaintiff spoiled the instrument, and then sued the manager because the performer did not make good music. It was the plaintiff’s fault that the [company’s servant] was out of tune.”
2. If, however, the truth be that Richmond went to the station, not really for the purpose of transacting any legitimate business with the agent, but simply to upbraid or reproach him because of a real or supposed grievance occurring at an earlier hour of the day and a difficulty then arose between these men,’ it was one in which the company had no concern whatever, and should be treated as any other fight occurring between ordinary citizens. In connection with what is said above, see the opinion of Atkinson, Justice, in the case of Columbus & Rome Railway Co. v. Christian, 97 Ga. 56.
*5033. The court charged the jury as stated iu the third headnote. We do not think this instruction was adapted to the facts and circumstances of this particular case. It is true that in the case of East Tenn., Va. & Ga. Ry. Co. v. Fleetwood, 90 Ga. 23, a similar charge was held not to be erroneous; but that was a totally different case upon its facts. It there distinctly appeared that the plaintiff was a passenger riding upon the defendant’s train, and accordingly, was' entitled to protection at the hands of the conductor who assaulted him. The charge in question was, perhaps, appropriate with reference to the facts of that particular case, but should not be taken as expressing a general principle applicable alike to all cases of a somewhat similar nature.

Judgment reversed.